           Case 1:18-vv-00242-UNJ Document 64 Filed 06/29/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-242V
                                         UNPUBLISHED


    ANNA ROOF HARRELSON,                                      Chief Special Master Corcoran

                         Petitioner,                          Filed: May 21, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Mary Lee Briggs, Briggs and Inglese, LLC, Charleston, SC, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

        On February 16, 2018, Anna Roof Harrelson filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) caused by an influenza (“flu”) vaccine administered
on September 29, 2017. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On July 10, 2019, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a SIRVA. On May 21, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $119,381.38
(comprised of $117,500.00 for pain and suffering, $560.12 for past unreimbursable out-
of-pocket medical expenses, and $1,321.26 for past lost wages. Proffer at 1. In the

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00242-UNJ Document 64 Filed 06/29/20 Page 2 of 4



Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $119,381.38 (comprised of $117,500.00 for pain and suffering,
$560.12 for past unreimbursable out-of-pocket medical expenses, and $1,321.26
for past lost wages in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-00242-UNJ Document 64 Filed 06/29/20 Page 3 of 4




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

ANNA ROOF HARRELSON,                         )
                                             )
                Petitioner,                  )      No. 18-242V
                                             )      Chief Special Master
       v.                                    )      Brian H. Corcoran
                                             )      SPU
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
                Respondent.                  )
                                             )

              RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       On February 16, 2018, Anna Roof Harrelson (“petitioner”) filed a petition for

compensation (“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to -34 (“Vaccine Act” or “Act”), as amended. Petitioner satisfied the Table criteria

for a SIRVA injury, and therefore, respondent conceded petitioner’s entitlement to compensation

in his Rule 4(c) Report filed on June 25, 2019. Based on Respondent’s Rule 4(c) Report, on

July10, 2019, the Chief Special Master found petitioner entitled to compensation for her left

shoulder SIRVA injury.

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$119,381.38. The award is comprised of $117,500.00 for pain and suffering, $560.12 for past

unreimbursable out-of-pocket medical expenses, and $1,321.26 for past lost wages. This

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C. §

300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made
           Case 1:18-vv-00242-UNJ Document 64 Filed 06/29/20 Page 4 of 4




through a lump sum payment of $119,381.38, in the form of a check made payable to petitioner.
1
    Petitioner agrees.

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      GABRIELLE M. FIELDING
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                       s/Althea Walker Davis
                                                      ALTHEA WALKER DAVIS
                                                      Senior Trial Counsel
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, D.C. 20044-0146
                                                      Tel: (202) 616-0515

DATED: May 20, 2020




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                  2
